Order filed July 7, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-22-00409-CV
                                  ____________

     JOSE ALBERTO GODINEZ, INDIVIDUALLY, AND GREGORIA
      CERVANTES-GODINEZ, INDIVIDUALLY AND EMILY BOHLS AS
        THE TERMPORARY ADMINSTRATOR OF THE ESTATE OF
        MONICA ELIZABETH GODINEZ CERVANTES, DECEASED,
                            Appellants

                                        V.

 TIMOTHY M. HODGES, M.D., AND THE SURGICAL GROUP OF THE
                    WOODLANDS, Appellees


                   On Appeal from the 164th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-02707

                                   ORDER

      The notice of appeal in this case was filed May 12, 2022. To date, the filing
fee of $205.00 has not been paid. No evidence that appellants are excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5.

      Accordingly, appellants are ordered to pay the filing fee in the amount of
$205.00 to the clerk of this court within ten (10) days of the date of this order. If
appellants fail to do so, the appeal is subject to dismissal without further notice for
want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Wise and Jewell.